Exhibit 10.03
THE HARTFORD DEFERRED STOCK UNIT PLAN
RESTRICTED UNITS
FORM OF AWARD LETTER
[DATE]
[NAME]
[ADDRESS]
I am pleased to inform you that the Compensation and Personnel Committee (the
“Committee”) of the Board of Directors of The Hartford Financial Services Group,
Inc. (“The Hartford”) has approved an award of Restricted Units on your behalf
under The Hartford Deferred Stock Unit Plan (the “Plan”). Compensation under
this Plan is designed to be consistent with the limitations and restrictions on
employee compensation arrangements imposed by the Emergency Economic
Stabilization Act of 2008, as amended, and guidance issued by the U.S.
Department of the Treasury thereunder (the “TARP Compensation Restrictions”).
You were granted [INSERT] Restricted Units on [INSERT] (the “Award Date”) with
an estimated value of $[INSERT]. The number of Restricted Units was determined
by dividing the estimated value of your award by the closing price of The
Hartford common stock (“Stock”) on the Award Date. Each Restricted Unit
represents a contractual right to receive cash equal to the value of a specified
number of shares of Stock, provided that vesting requirements are met and the
TARP Compensation Restrictions permit payment. Amounts vest if your employment
continues until the third anniversary of the Award Date (or until such other
date as may be specified in accordance with the Plan). In the event of your
termination of employment prior to the designated vesting date (other than by
reason of death or total disability), the Restricted Units are forfeited, except
that, to the extent consistent with the TARP Compensation Restrictions,
Restricted Units vest on a pro rata basis in the event of a participant’s
retirement. Restricted Units are forfeited in the event of a termination for
cause.
Your 2009 Restricted Unit award and The Hartford Deferred Stock Unit Plan are
viewable at www.netbenefits.fidelity.com. You are strongly urged to review the
Plan document at your earliest convenience. If you cannot access the
information, please contact Eileen Sawyer, Executive Compensation, The Hartford,
HO-1-141, One Hartford Plaza, Hartford, CT 06155, (860) 547-4907, for a paper
copy.
Please note that this letter, along with the Plan, constitutes your Restricted
Unit agreement with The Hartford. Although you are not required to sign any
formal documents, your Restricted Unit award is subject to all of the terms and
conditions of the Plan, as it may be amended from time to time, and all of the
rules, procedures and interpretations of the Plan that the Committee may adopt
from time to time.
Sincerely,
Liam McGee

 

 



--------------------------------------------------------------------------------



 



THE HARTFORD DEFERRED STOCK UNIT PLAN
DEFERRED UNITS
FORM OF AWARD LETTER
[DATE]
[NAME]
[ADDRESS]
I am pleased to inform you that the Compensation and Personnel Committee (the
“Committee”) of the Board of Directors of The Hartford Financial Services Group,
Inc. (“The Hartford”) has approved an award of Deferred Units on your behalf
under The Hartford Deferred Stock Unit Plan. Compensation under this Plan is
designed to be consistent with the limitations and restrictions on employee
compensation arrangements imposed by the Emergency Economic Stabilization Act of
2008, as amended, and guidance issued by the U.S. Department of the Treasury
thereunder (the “TARP Compensation Restrictions”).
The Committee has established a dollar amount for you to be credited each pay
period to a notional account. The sum of the amounts credited for the applicable
pay periods occurring during each calendar quarter is then applied to determine
the number of Deferred Units to be credited to your account. The number of
Deferred Units is equal to the sum of the amounts credited to you for the pay
periods occurring during the quarter, divided by the closing price of The
Hartford common stock (“Stock”) on the second business day following the filing
of The Hartford’s SEC Form 10-Q or 10-K applicable to or filed immediately
following the quarter (the “Grant Date”). For amounts credited to your account
for the [INSERT] quarter of $[INSERT], you were granted [INSERT #] Deferred
Units on [INSERT DATE].
Deferred Units are a contractual right to receive cash equal to the value of a
specified number of shares of Stock. Deferred Units attributable to services
performed prior to January 1, 2010 (other than by senior executive officers
hired on or after October 1, 2009) are fully vested when credited but are not
paid until after two years from their Grant Date. Deferred Units attributable to
services performed on or after January 1, 2010 (and any credited to senior
executive officers hired on or after October 1, 2009), are fully vested when
credited and are paid in three installments after the first, second and third
anniversaries of the Grant Date. Payment may be made earlier, based on the then
value of the Stock, in the event of death or total disability. Deferred Units
are forfeited in the event of a termination for cause.
An account summary will be provided to you quarterly by Executive Compensation
within seven business days of each Grant Date. The Hartford Deferred Stock Unit
Plan is viewable at www.netbenefits.fidelity.com and you are strongly urged to
review the Plan document at your earliest convenience. If you cannot access the
information, please contact Eileen Sawyer, Executive Compensation, The Hartford,
HO-1-141, One Hartford Plaza, Hartford, CT 06155, (860) 547-4907, for a paper
copy.
Please note that this letter, along with the Plan, constitutes your Deferred
Unit agreement with The Hartford. Although you are not required to sign any
formal documents, your Deferred Unit award is subject to all of the terms and
conditions of the Plan, as it may be amended from time to time, and all of the
rules, procedures and interpretations of the Plan that the Committee may adopt
from time to time.
Sincerely,
Liam McGee

 

 